     Case 3:20-cv-02088-GPC-KSC Document 19 Filed 02/08/21 PageID.99 Page 1 of 3



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JUSTIN SALMEN, CDCR #BK-5881,                     Case No.: 3:20-cv-02088-GPC-KSC
12                               Plaintiff,
                                                       ORDER REGARDING
13   v.                                                CORRESPONDENCE FROM
                                                       PLAINTIFF
14   CALIFORNIA DEP’T OF
     CORRECTIONS AND
15                                                     [Doc. No. 18]
     REHABILITATION; S. ROBERTS; M.
16   GLYNN; J. HODGES; A. KENDALL;
     DR. CHAU; H. FRANKLIN; S.
17
     ANDERSON; A. SHITTU; S. GATES,
18                               Defendants.
19
20         Plaintiff Justin Salmen (“plaintiff”) is proceeding pro se and in forma pauperis in
21   this civil rights action pursuant to 42 U.S.C. § 1983, alleging defendants violated his rights
22   under the United States Constitution. See Doc. No. 7. The Court is in receipt of
23   correspondence from plaintiff dated January 21, 2021 (the “Letter”). Doc. No. 18. This
24   District’s Local Rules prohibit litigants from “writing letters to the judge, or otherwise
25   communicating with the judge unless opposing counsel is present.” CivLR 83.9.
26         Nevertheless, because plaintiff asks in the Letter for the Court’s “consideration on
27   counsel,” the Court has accepted the Letter for filing and will construe it as a renewed
28   Motion for Reconsideration of the Court’s December 18, 2020 Order in which the Court

                                                   1
                                                                               3:20-cv-02088-GPC-KSC
     Case 3:20-cv-02088-GPC-KSC Document 19 Filed 02/08/21 PageID.100 Page 2 of 3



1    denied plaintiff’s request to have counsel appointed to represent him in this matter. See
2    Doc. No. 12; see also Doc. No. 15 (January 12, 2021 Order denying plaintiff’s first Motion
3    for Reconsideration). Plaintiff’s Motion for Reconsideration is DENIED.
4          As the Court has explained, “there is no absolute right to counsel in civil
5    proceedings.” Hedges v. Resolution Trust Corp., 32 F.3d 1360, 1363 (9th Cir. 1994). The
6    Court will appoint counsel only where plaintiff demonstrates that he is likely to succeed on
7    the merits of his claims, and that he is unable to articulate those claims because of their
8    complexity. Cano v. Taylor, 739 F.3d 1214, 1219 (9th Cir. 2014). For the reasons already
9    explained by this Court and the District Court, Plaintiff has not done so. See Doc. Nos. 6,
10   12, 15. Plaintiff’s Letter fails to raise any new facts or circumstances warranting a reversal
11   of the Court’s decision. See CivLR 7.1(i)(1) (a party seeking reconsideration must present
12   “new or different facts and circumstances are claimed to exist which did not exist, or were
13   not shown, upon such prior application”).
14         The remainder of plaintiff’s Letter does not require a response from the Court.
15   Plaintiff is cautioned, however, that threats against the Court, the parties, counsel, or any
16   other person will not be tolerated, and will be reported to law enforcement as appropriate.
17   Notwithstanding his pro se status, plaintiff is expected to conduct himself civilly and to
18   comply with the District’s Code of Conduct which “ensure[s] that all who work within [the
19   Court] and come before it treat each other with decency, dignity and respect.” Civ.LR 2.1;
20   see also Chambers’ Rules and Civil Pretrial Procedures for the Honorable Karen S.
21   Crawford, § I. (stating the undersigned’s expectation that litigants and their counsel will
22   treat each other, and be treated by the Court, with respect and professionalism). By filing
23   suit, plaintiff submitted himself to the Court’s authority, and he must therefore abide by
24   the Court’s rules. See S.E.C. v. Ross, 504 F.3d 1130, 1149 (9th Cir. 2007) (noting that
25   “filing an original complaint” establishes plaintiff’s consent to the Court’s jurisdiction).
26         Plaintiff is also advised that, consistent with this District’s Local Rules and this
27   Court’s Chambers’ Rules, the Court will not accept any further ex parte correspondence
28   from him. If plaintiff requires action or relief from the Court, he must present those issues

                                                   2
                                                                               3:20-cv-02088-GPC-KSC
     Case 3:20-cv-02088-GPC-KSC Document 19 Filed 02/08/21 PageID.101 Page 3 of 3



1    in the form of a motion to the Court and not as informal correspondence. See Civ.LR 83.9
2    (“All matters to be called to the judge’s attention should be formally submitted as
3    hereinafter provided.”).
4                                             ORDER
5          For the reasons set forth above, plaintiff’s renewed Motion for Reconsideration of
6    the Court’s December 18, 2020 Order denying his request for counsel is DENIED. The
7    Clerk of the Court is respectfully requested to enclose a copy of the District’s Local Rules,
8    a copy of the undersigned’s Chambers’ Rules, and three pads of 8.5” x 11” paper when
9    sending this Order to plaintiff.
10   IT IS SO ORDERED.
11   Dated: February 8, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                              3:20-cv-02088-GPC-KSC
